Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This final office action is in response to the application filed 11/6/2019.
Claims 1-7, 15,16, and 18-23 are pending.  Claims 8-14 and 17 are cancelled. Claims 1 and 15 are independent claims. Claims 3-6, 19-22 are objected to. Claims 18-23 are new.  See arguments regarding the maintain

Allowable Subject Matter
Claims 3-6 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The applicant is advised that any amendment to the claims will require further search and/or consideration by the examiner. This search and/or consideration may result in the discovery of additional prior art which is relevant.


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 15, 16, 18, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Chung (20140258849) in further view of Wedekind (20090083614) in further view of Edmiston (20130106913)

Regarding claim 1, Chung teaches a method performed by an electronic device for displaying a picture, characterized in that the electronic device comprising a processor, the processor executing the steps: (0036 and 0041, discloses a content item as an image) comprising: obtaining n columns of containers, (0007 and 0065, discloses determining a number of columns based on a viewport property) wherein n is a preset number of columns of containers, (0065, discloses a number of columns of adjacent containers) obtaining a height of each column of containers and taking a maximum value of the obtained heights as a first height; (0104 and Fig. 10, discloses the multicolumn layout engine 322 may further cooperate with the card stretcher 326 to finalize height adjustments of the second and third columns so the columns appear to have the same height as the first column by stretching the heights. The examiner interprets the first column to have the maximum value in height taken as the first height) for each target column of containers, determining a height increment of each container in the target column of containers according to a difference between a height of the target column of containers and the first height, (0104 and Fig. 10, discloses adjusting heights of the adjacent containers to be equivalent in height and 0083, discloses optimizing the layout of the content items by equalizing the height of the containers in each array) and adjusting an ordinate of each container for each column of containers and a height of each container in the target column of containers according to the height increment of each container in the target column of containers, (0084, discloses adjusting height dimensions (X, y, Z) of a container) wherein the target column of containers is each column of containers in the n columns of containers other than a column of containers with the first height; (0104-0105, discloses adjusting the size of the containers of the second and third columns of Fig. 10 while maintaining the first column while the layout is optimized for the display) and displaying a corresponding picture in each container after the height, width, abscissa, and ordinate are adjusted (0084, discloses adjusting the (*x,y,z) dimensions of a container and Fig. 10 depicts displaying a content item (0036, image) within the adjusted container)	
Chung fails to teach original widths of containers in any one of the n columns of containers are equal; for each column of containers, adjusting a width of each container in the column of containers according to a second height, a ratio of a height of the column of containers to the second height, the number n of columns, wherein the second height is a sum of the heights of the n columns of containers
Wedekind teaches original widths of containers in any one of the n columns of containers are equal; (0052, discloses obtaining a spreadsheet with an initial state of five columns and five columns of equal width The examiner interprets cells as a container) for each column of containers, adjusting a width of each container in the column of containers according to a second height, (0007, discloses widening or reducing the width of another column so that the table’s overall height is reduced while maintaining the overall width of the table.  The examiner interprets overall height as a sum of height of all the columns) a ratio of a height of the column of containers to the second height, (0021, discloses adjusting the height of table rows to minimize table area by selecting a specific subset of columns to obtain a target aspect ratio.  The examiner interprets a ratio of a height of column to the total height of all columns) the number n of columns, (0036, discloses automatically adjusting the dimensions of columns and 0052, discloses an initial state of a table having five rows and five columns) wherein the second height is a sum of the heights of the n columns of containers; (0007, discloses determining the height of each column in a table of cells (containers) to decrease the overall height of the table (sum of the heights))
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Chung to incorporate the teachings of Wedekind.  Doing so would allow the optimization of the display of images by increasing or decreasing widths of the containers to display the contents of the containers at an optimal size where when a display is changed by resizing or zooming into the contents a dynamic reconfiguration of the display of the images can be computed to optimally display the images within the containers by resizing the containers accordingly. 
Chung and Wedekind fails to teach for each column of containers, a preset container gap, and a width of a display interface, adjusting abscissas of containers in each column of containers according to the preset container gap and the adjusted widths of containers in the columns of containers; and displaying a corresponding picture in each container after the height, width, abscissa, and ordinate are adjusted
Edmiston teaches for each column of containers, a preset container gap, and a width of a display interface, (0005, discloses resizing a display interface and 0036, 0052, discloses desired margins within the display lines (column container)) adjusting abscissas of containers in each column of containers according to the preset container gap 0052, discloses desired margins within the display lines and 0027, discloses determining a remaining amount of space in a display line by determining an appropriate width or height of amount of pixels by subtracting an amount of pixels between rows and columns.  The examiner interprets the pixel coordinates of the container width will be adjusted to the new width and further Chung has disclosed adjusting the coordinates of the containers (0084)) and the adjusted widths of containers in the columns of containers; (0035-0036, discloses a desired width of a first display line (column) and setting a desired width by the user or programmable and 0027, discloses determining a remaining amount of space in a display line by determining an appropriate width or height of amount of pixels.  The examiner interprets the pixel coordinates of the container width will be adjusted to the new width) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Chung and Wedekind to incorporate the teachings of Edmiston.  Doing so would allow the optimization of the display of images by increasing or decreasing margins between the containers to display the contents of the containers at an optimal size while minimizing whitespace between content items where when a display is changed by resizing or zooming into the contents allows a dynamic reconfiguration of the display of the images by computing new ordinates, margins between containers, and a abscissa of the containers. 

Regarding claim 2, Chung, Wedekind, and Edmiston teach the method according to claim 1. Chung teaches wherein for each target column of containers, (0104, discloses a second and third column of containers) determining a height increment of each container in the target column of containers according to a difference between a height of the target column of containers and the first height comprises: (0104 and Fig. 10, 1004, discloses adjusting the heights of the adjacent containers to make the heights of the columns equal and obtaining the longest height column) determining a height increment 
    PNG
    media_image1.png
    27
    26
    media_image1.png
    Greyscale
of each container in each target column of containers according to the following formula: 
    PNG
    media_image2.png
    51
    79
    media_image2.png
    Greyscale
, wherein, 
    PNG
    media_image3.png
    19
    23
    media_image3.png
    Greyscale
 is a difference between a height of a target column of containers and the first height, and m is the number of containers in the target column of containers. (0007, discloses determining a number of columns based on a viewpoint property, where each column represents a container, rendering the adjacent containers (columns); determining a height for each of the containers, and determining a difference in size between the two or more containers and 0110, discloses one or more of posts maybe fixed placement posts placed in the same location for all the layouts of the system and 0104,Fig.10, discloses may move posts into different containers of a layout and thereby adjust the height of the adjacent containers to be more equivalent in height and that columns may have within 0-5 percent the same height as measured in pixels and creating the optimum layout by moving content out of a container to another to make the containers more equivalent in height.  The examiner interprets a height difference is determined between a first container with a first height to a (second container…nth container) where the first container has fixed content items and adjusting the height of the target columns. Further Chung discloses determining a number of containers per column:  0083 discloses determining the number of adjacent containers (columns) to be used in the layout according to the viewport size.  It would have been obvious to a person skilled in the art to derive a mathematical formula based on each of the difference of heights of the target columns and the first height and divide the height increments of the columns by determined number of containers in each column. Doing so would calculate a height adjustment of each container within a column of containers to apply the height increment equally to each container in order to display the content items equally sized within the equally sized containers and not placing a height adjustment on a single container resulting in a content item much larger or unequally spaced than the other content items in the arrangement to display a neatly arranged set of content items for the user.  It is well known to derive such mathematical formulas when measurements are taken by determining the height increment of a column and determining a number of objects in the column resulting in a calculation that would determine an equal height adjustment for each object of the number of objects in the column)

Regarding claim 7, Chung, Wedekind, and Edmiston teach the method according to any one of claim 1.  Chung teaches wherein after obtaining the height of each column of containers, (0006, discloses determining remaining display space in a display line) the method further comprises: determining whether the heights of the n columns of containers fluctuate within a preset range, (0066, discloses a size range of displaying the content items in the containers) and if the heights of the n columns of containers fluctuate within the preset range, performing the step of taking a maximum value of the obtained heights as a first height. (0077, discloses the size estimator calculates the heights based on the height estimator and when unable to calculate a size dimension defers to a pre default value)

Regarding claim 15, Chung teaches an electronic device, comprising a processor, a communication interface, a memory, and a communication bus, wherein the processor, the communication interface, and the memory communicate with each other through the communication bus, (Fig. 1 and 0036) wherein a plurality of executable modules including a first obtaining module, (0050, discloses dividing the software application into various modules and 0060, discloses a multicolumn layout engine) a second obtaining module, a first adjusting module, a second adjusting module, a third adjusting module and a display module are stored in the memory, which are executable by the processor to display a picture;  (0050, discloses dividing the software application into various modules and 0041, discloses a content item as an image. The examiner interprets multiple modules maybe used to perform features of the invention) wherein, the first obtaining module is executed to obtain n columns of containers, (0007 and 0065, discloses determining a number of columns based on a viewport property) wherein n is a preset number of columns of containers, (0065, discloses a number of columns of adjacent containers) a second obtaining module, a first adjusting module, a second adjusting module, a third adjusting module and a display module are stored in the memory, which are executable by the processor to display a picture; (0036 and 0041, discloses a content item as an image) comprising: a first obtaining module; (0060, discloses a multicolumn layout engine) is executed to obtain n columns of containers, (0007 and 0065, discloses determining a number of columns based on a viewport property) wherein n is a preset number of columns of containers, (0065, discloses a number of columns of adjacent containers) a second obtaining module, (0060, a responsive layout module) is executed to obtain a height of each column of containers and taking a maximum value of the obtained heights as a first height; (0104 and Fig. 10, discloses the multicolumn layout engine 322 may further cooperate with the card stretcher 326 to finalize height adjustments of the second and third columns so the columns appear to have the same height as the first column by stretching the heights. The examiner interprets the first column to have the maximum value in height taken as the first height) a first adjusting module; (0073, discloses a layout generator) is executed to determine for each target column of containers,  a height increment of each container in the target column of containers according to a difference between a height of the target column of containers and the first height, (0104 and Fig. 10, discloses adjusting heights of the adjacent containers to be equivalent in height and 0083, discloses optimizing the layout of the content items by equalizing the height of the containers in each array) and adjust an ordinate of each container for each column of containers and a height of each container in the target column of containers according to the height increment of each container in the target column of containers, (0084, discloses adjusting height dimensions (X, y, Z) of a container) wherein the target column of containers is each column of containers in the n columns of containers other than a column of containers with the first height; (0104-0105, discloses adjusting the size of the containers of the second and third columns of Fig. 10 while maintaining the first column while the layout is optimized for the display) and a display module, (Fig. 1, front end rendering engine 110n) is executed to d displaying a corresponding picture in each container after the height, width, abscissa, and ordinate are adjusted (0084, discloses adjusting the (*x,y,z) dimensions of a container and Fig. 10 depicts displaying a content item (0036, image) within the adjusted container)
Chung fails to teach original widths of containers in any one of the n columns of containers are equal; a second adjusting module; configured for adjusting, for each column of containers, for each column of containers, adjusting a width of each container in the column of containers according to a second height, a ratio of a height of the column of containers to the second height, the number n of columns, wherein the second height is a sum of the heights of the n columns of containers
Wedekind teaches original widths of containers in any one of the n columns of containers are equal; (0052, discloses obtaining a spreadsheet with an initial state of five columns and five columns of equal width The examiner interprets cells as a container) a second adjusting module; (0041 and Fig. 2B, discloses an API that obtains the data structure 190) configured for adjusting, for each column of containers, for each column of containers, adjusting a width of each container in the column of containers according to a second height, (0007, discloses widening or reducing the width of another column so that the table’s overall height is reduced while maintaining the overall width of the table.  The examiner interprets overall height as a sum of height of all the columns) a ratio of a height of the column of containers to the second height, (0021, discloses adjusting the height of table rows to minimize table area by selecting a specific subset of columns to obtain a target aspect ratio.  The examiner interprets a ratio of a height of column to the total height of all columns) the number n of columns, (0036, discloses automatically adjusting the dimensions of columns and 0052, discloses an initial state of a table having five rows and five columns) wherein the second height is a sum of the heights of the n columns of containers; (0007, discloses determining the height of each column in a table of cells (containers) to decrease the overall height of the table (sum of the heights))
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Chung to incorporate the teachings of Wedekind.  Doing so would allow the optimization of the display of images by increasing or decreasing widths of the containers to display the contents of the containers at an optimal size where when a display is changed by resizing or zooming into the contents a dynamic reconfiguration of the display of the images can be computed to optimally display the images within the containers by resizing the containers accordingly. 
Chung and Wedekind fails to teach for each column of containers, a preset container gap, and a width of a display interface, adjusting abscissas of containers in each column of containers according to the preset container gap and the adjusted widths of containers in the columns of containers; and displaying a corresponding picture in each container after the height, width, abscissa, and ordinate are adjusted
Edmiston teaches for each column of containers, a preset container gap, and a width of a display interface, (0005, discloses resizing a display interface and 0036, 0052, discloses desired margins within the display lines (column container)) a third adjusting module, (0072, discloses modules that perform particular functions or objects associated with tasks) configured adjusting abscissas of containers in each column of containers according to the preset container gap 0052, discloses desired margins within the display lines and 0027, discloses determining a remaining amount of space in a display line by determining an appropriate width or height of amount of pixels by subtracting an amount of pixels between rows and columns.  The examiner interprets the pixel coordinates of the container width will be adjusted to the new width and further Chung has disclosed adjusting the coordinates of the containers (0084)) and the adjusted widths of containers in the columns of containers; (0035-0036, discloses a desired width of a first display line (column) and setting a desired width by the user or programmable and 0027, discloses determining a remaining amount of space in a display line by determining an appropriate width or height of amount of pixels.  The examiner interprets the pixel coordinates of the container width will be adjusted to the new width) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Chung and Wedekind to incorporate the teachings of Edmiston.  Doing so would allow the optimization of the display of images by increasing or decreasing margins between the containers to display the contents of the containers at an optimal size while minimizing whitespace between content items where when a display is changed by resizing or zooming into the contents allows a dynamic reconfiguration of the display of the images by computing new ordinates, margins between containers, and a abscissa of the containers. 

Regarding claim 16, Chung, Wedekind, and Edmiston teach a non-transitory computer readable storage medium, wherein the computer readable storage medium stores a computer program, and the computer program, when executed by a processor, implements the method for displaying a picture according to claim 1. (0034 and 0041)

Regarding claim 18, Chung, Wedekind, and Edmiston teach the electronic device according to claim 15. Chung teaches wherein the first adjusting module is further executed to: determine the height increment Ay of each container in each target column of containers according to the following formula: determine the height increment 
    PNG
    media_image1.png
    27
    26
    media_image1.png
    Greyscale
of each container in each target column of containers according to the following formula: 
    PNG
    media_image2.png
    51
    79
    media_image2.png
    Greyscale
, wherein, 
    PNG
    media_image3.png
    19
    23
    media_image3.png
    Greyscale
 is a difference between a height of a target column of containers and the first height, and m is the number of containers in the target column of containers. (0007, discloses determining a number of columns based on a viewpoint property, where each column represents a container, rendering the adjacent containers (columns); determining a height for each of the containers, and determining a difference in size between the two or more containers and 0110, discloses one or more of posts maybe fixed placement posts placed in the same location for all the layouts of the system and 0104,Fig.10, discloses may move posts into different containers of a layout and thereby adjust the height of the adjacent containers to be more equivalent in height and that columns may have within 0-5 percent the same height as measured in pixels and creating the optimum layout by moving content out of a container to another to make the containers more equivalent in height.  The examiner interprets a height difference is determined between a first container with a first height to a (second container…nth container) where the first container has fixed content items and adjusting the height of the target columns. Further Chung discloses determining a number of containers per column:  0083 discloses determining the number of adjacent containers (columns) to be used in the layout according to the viewport size.  It would have been obvious to a person skilled in the art to derive a mathematical formula based on each of the difference of heights of the target columns and the first height and divide the height increments of the columns by determined number of containers in each column. Doing so would calculate a height adjustment of each container within a column of containers to apply the height increment equally to each container in order to display the content items equally sized within the equally sized containers and not placing a height adjustment on a single container resulting in a content item much larger or unequally spaced than the other content items in the arrangement to display a neatly arranged set of content items for the user.  It is well known to derive such mathematical formulas when measurements are taken by determining the height increment of a column and determining a number of objects in the column resulting in a calculation that would determine an equal height adjustment for each object of the number of objects in the column)

Regarding claim 23, Chung, Wedekind, and Edmiston teach the electronic device according to claim 15.  Chung teaches wherein a determination module is also stored in the memory, which is executable by the processor to determine whether the heights of the n columns of containers fluctuate within a preset range, (0066, discloses a size range of displaying the content items in the containers) and if the heights of the n columns of containers fluctuate within the preset range, trigger the second obtaining module. (0065, discloses triggering a redetermination of the layout of content items)


Response to Arguments

Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive. Claims 8-14 and 17 are cancelled. See detailed explanation regarding arguments below.


The applicant’s first argument/amendment regarding claim 1 (pages 12-19) is based upon the belief that the prior art (Chung), the cited portions of do not disclose or suggest  “B: obtaining a height of each column of containers, and taking a maximum value of the obtained heights as a first height;” The examiner respectfully disagrees. Chung discloses:  (0101, discloses equalizing a layout of containers and 0004-0005, discloses placing content items into two or more adjacent containers and determining a difference in size between two or more adjacent containers and adjusting a content item within the containers to equalize the size of the adjacent containers and 0007, discloses exchanging content items between adjacent containers and determining a height of one or more adjacent containers and 0066, discloses organizing a set of content items according to one or more criteria. The criteria may include their estimated size and 0078, discloses adjacently situated containers and determining a size of the viewport and adjusting the containers based on a height of a row and 0087, discloses setting style properties which control the sizes of adjacent containers and 0083-0084, discloses equalizing the size of the containers including based on the height of the container and 0066, discloses selecting a superpost based on the nature of the adjacent content and the layout of content maybe organized based on one or more criteria including the height. And 0068, discloses placing a superpost where the superpost may span several adjacent containers and 0070, Fig. 11, Fig. 12, discloses that a superpost and spans all three columns and placing content items by removing a gap between the content items and Fig. 11 and Fig. 12, depict equalizing the height of the containers by optimizing posts 2 and post 3 by removing the gap. and 0087-0089, discloses setting style properties that controls the sizes of adjacent containers and placing content items based on the max height of the content items as well as the adjacent columns by setting style and dynamically calculating max height The examiner interprets the criteria includes setting the containers equal to the height of the tallest container) “C: for each target column of containers, determining a height increment of each container in the target column of containers according to a difference between a height of the target column of containers and the first height,” (0101, discloses substantially equalizing the layout by determining height increases and 0104 and Fig. 10, discloses adjusting heights of the adjacent containers to be equivalent in height and 0083, discloses optimizing the layout of the content items by equalizing the height of the containers in each array) “and adjusting an ordinate of each container and a height of each container in the target column of containers according to the height increment of each container in the target column of containers,” (0084, discloses adjusting height dimensions (X, y, Z) of a container) “wherein the target column of containers is each column of containers in the n columns of containers other than a column of containers with the first height;” (0104-0105, discloses adjusting the size of the adjacent containers of the second and third columns of Fig. 10 while maintaining the first column while the layout is optimized for the display) “and F: displaying a corresponding picture in each container after the height, width, abscissa, and ordinate are adjusted” (0084, discloses adjusting the (*x,y,z) dimensions of a container and Fig. 10 depicts displaying a content item (0036, image) within the adjusted container and 0085, discloses adding content to the content items and 0007, discloses a height for the container and 0066, discloses an array in a landscape or a portrait orientation and 0078-0084, discloses equalizing the height of containers adjusting the viewport size and a number of columns based on the viewport size and adjusting the layout structure of content including other dimensions (x, y,z) and 0080, discloses receiving layout information and browser information to layout the containers where the browser data includes the viewport size and 0078, discloses a viewport size that changes the number of columns. The examiner interprets that if the viewport sizes changes the number of columns and may adjust the position, coordinate, abscissa, and height of each container).  The applicant argues “Chung does not mention obtaining the height of each container… fails to disclose that a height increment of each container in the target column of containers is determined according to a difference between a height of the target column of container and the first height (page 15-16).”  Chung discloses (0004, discloses determining a difference in size between the two or more adjacent containers to equalize the height of the containers. And 0066, discloses organizing an array of containers according to one or more criteria including height, size range, rank.  The criteria may include height of the container and 0065-0071, discloses posting a superpost that may span one or more cells and 0080,0083 discloses deferring to a container size for a viewport size and may also determine and manage adjacent container height for a superpost ). The examiner interprets that if a superpost is determined and a column height for a container is determined to remain at a height the adjacent container will be equalized to the maximum height of the container.  For this reason this argument is not persuasive.

The applicant’s second argument/amendment regarding claim 1 (pages 17-19) is based upon that the belief that the prior art Wedekind, the cited portions of do not disclose or suggest that Wedekind teaches “in Wedekind, the table display is optimized by minimizing the total table height, Wedekind does not disclose that height increment of each container in the target column of containers is determined according to a difference between a height of the target column of containers and the first height (i.e. the first height).  Therefore, Wedekind does not disclose the above feature C.”  Wedekind discloses an aspect of the invention optimizing a tabular display by automatically adjusting the widths of the columns to minimize the table height (0012). 0006-0008, discloses a user may manually change the height of each of the columns  0017-0022, 0040,  Wedekind also optimizes table width by automatically adjusting row heights by using criteria specified by the user.  The examiner interprets that the user may specify an optimized column width and the system obtains criteria from the user that specifies that the heights of each column must be equal to an overall tallest column amongst the columns of containers and therefore finds the difference between the columns of containers when the optimization specifies the width to be optimized.  For this reason this argument is not persuasive.

The applicant’s third argument/amendment regarding claim 1 (pages 17-19) is based upon that the belief that the prior art Wedekind, the cited portions do not disclose or suggest that Wedekind teaches: “widening or reducing the width of another column so that the table’s overall height is reduced while maintaining the overall width of the table’, therefore, the overall height can be interpreted as a sum of height of all the columns. The Office Action appears to consider that the overall height of the table in Wedekind is equivalent to the second height in the present application. Applicant respectfully disagrees… it follows that in Wedekind, the overall height of the table refers to the sum of the heights of each row, not the sum of the heights of each column. The overall height of the table is calculated to adjust the overall height of the table to minimize the overall height of the table. In contrast, in the present application, claim 1 clearly recites that the second height is a sum of the heights of the n columns of containers, which does not represent the overall height of the table, nor the overall width of the table, but a sum of the overall height of the n columns of containers…secondly (0021) of Wedekind discloses adjusting the height of table rows to minimize table area by selecting a specific subset of columns to obtain a target aspect ratio.”  The claim limitation cites “wherein the second height is a sum of the heights of the n columns of containers.” Wedekind discloses an aspect of the invention optimizing a tabular display by automatically adjusting the widths of the columns to minimize the table height (0012). 0021, discloses achieving a target aspect ratio the examiner interprets as adjusting each column of container according to a ratio of a height of the column of containers to the second height or the target aspect ratio.  And   0012-0022, 0040,0042  Wedekind also optimizes table width by automatically adjusting row heights by using criteria specified by the user.  The user may specify the height of the table as a dependent function and optimize the height of the table based on user specified criteria.  0042, discloses storing the initial height of the table stored in h which corresponds to the initial height of the table and h.sub.best stores the smallest table height that has been identified and 0022-0023, discloses summing the heights of each column to determine a sum of the columns to determine an optimum table height using the sum of the heights of the columns..  The examiner interprets that the overall table height is calculated and stored as an initial variable in h and the user may specify an optimized column width and the system obtains criteria from the user that specifies that the heights of each column must be equal to an overall tallest column amongst the column of containers according to the user specified criteria and therefore finds the sums of each of the columns of containers when the optimization specifies the width to be optimized.  Further the examiner relies on Edmiston to disclose adjusting a width of the column of containers according to a preset container gap and a width of the display interface.  For this reason this argument is not persuasive.

The applicant’s fourth argument/amendment regarding claim 1 (pages 19-20) is based upon that the belief that the prior art Edmiston, the cited portions of do not disclose or suggest that teaches “E: adjusting abscissas of containers in each column of containers according to the preset container gap and the adjusted widths of containers in the columns of containers;”  The examiner respectfully disagrees.  Edmiston discloses:  (0052, discloses desired margins within the display lines and 0027, discloses determining a remaining amount of space in a display line by determining an appropriate width or height of amount of pixels by subtracting an amount of pixels between rows and columns.  The examiner interprets the pixel coordinates of the container width will be adjusted to the new width.  The examiner relies on Chung who has disclosed adjusting the coordinates of the containers (0084)) (0035-0036, discloses a desired width of a first display line (column) and setting a desired width by the user or programmable and 0027, discloses determining a remaining amount of space in a display line by determining an appropriate width or height of number of pixels.  The examiner interprets the pixel coordinates of the container width will be adjusted to the new width). For this reason this argument is not persuasive




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday; 08:00a.m.-05.00 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN GOLDEN/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144